 FAYETTEVILLE-LINCOLN COUNTY ELEC.SYSTEM101Fayetteville-LincolnCounty Electric SystemandLocalUnion 846,International Brotherhood ofElectricalWorkers, AFL-CIO, Petitioner. Case26-RC-3708June 8, 1970DECISION AND ORDERBy MEMBERSMCCULLOCH,BROWN,AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Hutton S.Brandon. Pursuant to Section 102.67 of the Na-tional Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Regional Directorfor Region 26 transferred this case to the Board fordecision.Thereafter the Employer and the Peti-tioner filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the. Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:Fayetteville-LincolnCountyElectricSystem,hereinafter the Employer,isengagedsolely in thedistribution of electricity, including maintenance oflines and a traffic system (traffic controls and streetlights) in the city of Fayetteville, Tennessee. Itpurchases all the power it distributes from the Ten-nesseeValleyAuthority.TheEmployerwasestablished in May 1963 through the merger of theLincoln County Electric Membership Corporation(hereinafter theCorporation)andFayettevilleElectric System. The latter was owned by the city.As a result of negotiations among the board oftrusteesof the Corporation, the board of directorsof the Fayetteville Electric System, and the mayorand board of aldermen' of the city of Fayetteville, itwas determined that the city would acquire all theassetsand liabilitiesof the Corporation. InDecember 1963, the transfer was effected throughthe authorization of a private act of the statelegislaturewhich empowered the city to make theacquisition. Thereafter, a deed and bill of sale madeby the Corporation to the city was executed. TheCorporation was dissolved and all its assets and lia-bilities were purchased by the city which now ownsallphysical assets of the Employer, including thebuilding out of which it operates and all vehiclesused by it.The Fayetteville Electric System had no historyof collective bargaining. However, the Corporation,at the time of the merger, had a collective-bargain-ingagreementwith the Petitioner.When thesystemsmerged, the city notified the Petitionerthat, acting under its rights, it did not want tonegotiateor recognize the Petitioner; the Petitioneragreed and the relationship was terminated.The Employer presently operateds in accordancewith two statutes: (I) the December 1963 PrivateAct which, by its terms, incorporates the second,and (2) the Tennessee Municipal Electric PlantLaw.' These determine the Employer's organizationin the following respects:The board of utilities, which serves only in con-nectionwith the Employer, is a seven-memberboard appointed by the mayor for staggered termsof 3 years; the appointments are subject to the ap-proval of the board of aldermen. The enablinglegislationrequires that one member of the boardof utilities be an alderman. The members of theboard of utilities may be removed for cause by themayor and board of aldermen at any time. Theboard of utilities makes a formal report once a yearto the mayor and board of aldermen and, in addi-tion, has a representative present at the regularmeetings ofthe mayor and board of aldermen tomake a report and bring any item requiring atten-tion to the mayor and board of aldermen for action.While the city is incorporated, the Employer isnot establishedas a separatemunicipal corporationunder the statutes of the State. However, themoney from the sale of electric power is not put inthe generalfund of the city but in the Employer'sseparate fund. The surplus money whichis accumu-lated may be used for renewal and replacement ofequipment,increasingthe size of the system, appli-cation of surplus as an advance payment on a debt,and reduction of rates. Hence, the Employer is anonprofit operationThe Employer does not take in any tax moneyand is notauthorized to issue bonds. Financing isaccomplished by the issuance of bonds by themayor and board of aldermen in the name of thecity.Before themerger,theCorporation hadauthority to borrow money and would do so on thebasis of anengineeringstudy and get approval for aloan trom the board of trustees of the Corporation.Today, the Employer,similarly onthe basis of en-gineeringstudies, recommends the borrowing ofmoney to the mayor and board of aldermen; theThe transcript of thehearing refers to the "Boardof Mayor and Al-dermen" This is presumedto be in error, as the briefs refer to the "Mayorand Board of Aldermen."'Acts1935, ch 32, § 1, C Supp 1950, § 3708 1183 NLRB No. 19 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDlatter determines whether bonds shall be issued bythe city, or not at all.The Employer pays to the city tax equivalents tocover the Employer's share of the cost of govern-ment. The city, in turn, pays the Employer for elec-tricity just as any private party and at the samerates.However, the Employer does not have thepower to sue in its own name but must sue in thename of the city. The Employer does have thepower of eminent domain.The day-to-day operations of the Employer areadministered by a superintendent who is appointedby and serves at the pleasure of the board of utili-ties.He sets the wages, hours, and working condi-tions of the employees, taking into considerationthe conditions that prevail in other municipal andcooperative systems and the Tennessee ValleyAuthority. No attempt is made to achieve compara-bility with other city employees.The Employer contends that the Board shouldnot assert jurisdiction herein because it is not an"employer" within the meaning of Section 2(2) ofthe Act, but is, rather, a political subdivision of theState of Tennessee. The Petitioner, on the otherhand, contends that the financing system of theEmployer, the separate accounts, and the paymentof operating expenses out of revenue, require aconclusion that this self-supporting Employer, hav-ing no power to tax, is not a political subdivision.The Petitioner asserts that the single interest of thecity with regard to the Employer is in recoveringthe interest and principal on its bonds. Otherwise,the Petitioner argues, the Employer is completelyautonomous in the conduct of its daily operationsand the municipality exercises only nominal con-trol.The Petitioner also points out that the Em-ployer sets its own personnel policy, hires and firesemployees free of governmental regulation, andcomparability in terms and conditions of employ-ment is not maintained with other city governmentpersonnel.The Petitioner's arguments seeking to minimizethe city's interest in and control over the Employerare without merit; and the factors it emphazises arenot determinative. The Board has asserted jurisdic-tion where a corporation which "sought to be ex-empt as a political subdivision of the State is notcreated directly by the State, or administered byState-appointed or publicly elected individuals." Inanalyzing prior decisions involving this issue,3 theBoard stated that "One or both of these factors[i.e., created by the State or publicly administered]have been present in those cases where, over theyears, the Board has held that it had no jurisdictionof various governmental employees." In the instantproceeding, it is clear that the Employer wascreated by state legislation, both general andprivate, and that members of the board of utilities,which is governing board of the Employer, are theRandolph Electric Membership Corporation,145 N LRB 158, 161, andcases cited therein at fn. 7, enfd 343 F 2d 60 (C A 4)immediate appointees of a publicly elected mu-nicipal official.Moreover,it is clear that the boardof utilities is ultimately responsible for the day-to-day administration of the Employer in that it ap-points a supervisor,pursuant to state legislation,who is charged with administration of the Employerand who continues in his post at the pleasure of theboard of utilities.Petitioner states in its brief that the Board's deci-sion inNaturalGas Utility District of HawkinsCounty, Tennessee4requires that the Board assertjurisdiction.However,the facts that led us to findthat the gas utility involved inHawkins,supra,wasan "employer"rather than a "political subdivi-sion,"within the meaning of Section 2(2) of theAct, are not present in the matter now before us.Thus,the gas utility inHawkins(called the District)was not created directly by the State but rather wasformed,upon petition of property owners to thecounty court,after the judge considered the needfor and feasibility of a gas distribution service andgranted the petition.The District's operations weredirected by a three-member board of commis-sionerswho,under Tennessee statute(T.C.A.6-2604),were appointed by the county judge fromamong persons nominated in the petition seekingformation of the District.The District was separate-ly incorporated and exercised the usual powers of aprivate corporation,including the right to sue andbe sued,lease,purchase,sell, convey and mortgageproperty,incur obligations,issue bonds,and enterinto contracts necessary or convenient to its func-tion.The Board there found that"the District is nomore a direct creation of the State than suchprivately-owned public service companies as rail-roads, and motor carriers,which also require someform of governmental approval,such as a cer-tificate of convenience and necessity."5In contrast,asfound above,theEmployer in the instantproceeding was created directly by the State and isadministered by public officials appointed by themayor of the city; it has no corporate identity apartfrom the city of Fayetteville;thegovernmentreserves the power to remove from office thoseresponsible for the Employer's operations;and thecity's interest and control is prescribed in statelegislation and is pervasive in practice.In these circumstances,we find that Fayetteville-Lincoln County Electric System is an arm of thecity of Fayetteville. As such, it is a political subdivi-sion and not an "employer"within the meaning ofSection 2(2) of the Act. We conclude,therefore,that the Employer is exempt from the application ofthe Act.Accordingly,we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.4 167 NLRB 691,denied enforcement 73 LRRM2835 (C A 6)SHa%kins, supra,167 NLRB691, fn 7